Citation Nr: 0120491	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-31 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to May 
1955 and from December 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  That rating decision found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a low back disorder.  A previous 
rating decision of June 1992, which had not been appealed, 
had denied a claim for service connection for a low back 
disorder.


FINDINGS OF FACT

1.  An unappealed June 1992 RO rating decision denied service 
connection for a low back disorder.

2.  Evidence submitted since the RO's June 1992 rating 
decision is non-duplicative and is probative of the issue of 
whether the veteran incurred a low back disorder during his 
active military service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's June 1992 rating decision 
denying service connection for a low back disorder is new and 
material, and the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7103, 7104(b), 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
is limited to new claims for compensation and not applicable 
to claims to reopen, as here.  VA, however, has a 
responsibility to attempt to obtain relevant, available 
evidence from any new source identified by the claimant in 
the case of a claim to reopen.  In this case, the veteran has 
not identified any additional sources of evidence or 
additional pertinent medical records which might be obtained 
and which would be pertinent to this claim to reopen.  As 
such, the Board finds that no further development is 
warranted prior to determining whether this claim should be 
reopened.

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section." 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see also 38 
C.F.R. § 20.201 (1999) (requirements for notices of 
disagreement).  The notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination; otherwise, 
that determination will become final.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).  

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

A June 1992 rating decision denied service connection for a 
low back strain on the basis that pathology for chronic low 
back strain was not found.  The veteran and his 
representative were notified of that decision by letter dated 
in July 1992.  The rating decision was not timely appealed, 
and became final as outlined in 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302.  Although the veteran requested that his 
claim be reopened in June 1993, before the statutory limit 
for filing a notice of disagreement, this did not constitute 
a notice of disagreement to the June 1992 rating decision.  
See 38 C.F.R. § 20.201.  

Therefore, the veteran's claim may be reopened and 
reconsidered only if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Thus, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since June 1992.

The Board has reviewed the record and observes that the 
evidence added since the June 1992 rating decision includes 
private clinical records dated from 1973 through 1993; VA 
clinical records from 1988 to 2000; reports of a VA 
neurological examination in August 1992 and a VA orthopedic 
examination in June 1993; and records, including medical 
records dated in 1973 and 1974, associated with a Social 
Security Claim.  The veteran has also testified at a May 2001 
hearing before the undersigned Board Member regarding his 
claim.     

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209 (1999).  First, the 
Board was obligated to determine whether the evidence 
submitted since the prior decision was new and material.  If 
"the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Second, if new and material evidence 
was presented, the claim was reopened and there was a 
requirement to consider whether, based upon all the evidence 
of record, the claim was well-grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
was well grounded, and if VA's duty to assist under 38 
U.S.C.A. § 5107(a) had been fulfilled, the Board could 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206-7 (1999).  

However, the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), eliminated the concept of a "well-grounded" claim 
and substantially modified the manner in which VA's duty to 
assist claimants is to be discharged.  Accordingly, the 
requirement no longer exists to find a claim well grounded 
prior to considering whether the VCAA-modified duty to assist 
has been me .

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359-1362 (Fed. 
Cir. 1998), (citing 38 C.F.R. § 3.156(a), and overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which had stated that "new" evidence was "material" 
if it raised a reasonable possibility that, when viewed in 
the context of all the evidence, the outcome of the claim 
would change).  This third step "emphasizes the importance of 
the complete record for evaluation of the veteran's claim." 
Hodge, 155 F.3d at 1363.  

The Board notes that the RO apparently utilized the overruled 
test of Colvin, supra in its February 1994 rating decision.  
Although the RO cited the currently valid regulatory criteria 
under Hodge, supra, in its July 1994 statement of the case, 
the RO apparently applied the test under Colvin, as the RO 
noted that while the evidence was new and material, it 
offered no relationship between the claimed back disorder and 
service.  The Board will consider whether new and material 
evidence has been submitted in accordance with the holding in 
Hodge, supra.  In any case, no prejudice to the veteran is 
exercised by the Board's appellate disposition herein because 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board notes that the evidence received since the June 
1992 rating decision includes numerous clinical treatment 
records not previously of record, covering the period since 
1973 and relating to the veteran's low back disorder.  These 
records include new clinical treatment records showing 
medical evidence of the existence of a low back disorder and 
its progression over time.  The private treatment records 
include records of treatment proximate to a significant post-
service low back injury in 1973; which constitutes new 
evidence material to answering the central question of 
whether there is a nexus between the claimed low back 
disorder and service.  

The evidence received since June 1992 also includes the 
report of a private consultation in April 1993.  That report 
shows that the examining physician provided a review of the 
veteran's reported inservice low back injury.  The report 
contains examination findings as to current low back 
symptomatology, and a conclusion that the veteran presently 
had developed secondary osteoarthritis superimposed on the 
herniated lumbar disc.  The examiner concluded that the case 
was worthy of evaluation but indicated that all of the 
veteran's treatment records needed to be looked at together, 
and an attempt be made to get a complete evaluation and 
summary of previous treatment.  This conclusion provides a  
possibility of a nexus between the veteran's low back 
disorder and service, and is therefore, material to the issue 
of nexus.  The remainder of the evidence received since June 
1992 also includes relevant VA examination reports containing 
findings as to current low back disability.  

In sum, the evidence since June 1992 is not wholly cumulative 
or redundant, and provides a more complete picture of the 
circumstances surrounding the etiology of the veteran's 
claimed low back disorder.  Elkins v. West, 12 Vet. App. 209, 
214 (1999).  There are a significant number of new treatment 
and examination records since June 1992, which record the 
progression of the veteran's low back symptomatology since 
1973, and which are important in providing a more complete 
record for evaluation of the veteran's claim."  See Hodge v. 
West, 155 F.3d 1353 (Fed. Cir. 1998). The evidence received, 
overall provides a more complete picture of the circumstances 
surrounding the origin of the veteran's present low back 
disorder, and thus, is considered material for the purposes 
of reopening his previously denied service connection claim.  
See Hodge, 155 F.3d at 1366.  

Accordingly, when the above analysis is applied to evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that the new evidence is clearly 
"so significant that it must be considered in order to fairly 
decide the merits of the claim," and is both new and material 
to the issue of service connection.  38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.  Therefore the veteran's claim 
for entitlement to service connection for a low back disorder 
must be reopened.  See 38 U.S.C.A. § 5108.

The Board also finds that under the provisions of the VCAA, 
further development is warranted as provided and discussed 
further in the remand portion of this decision.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder, is reopened, 
and to this extent, the appeal is granted.



REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the Board notes again that the 
enactment of the VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, Sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, Sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
There is medical evidence of a current low back disorder and 
evidence that indicates that this may be related to service.  
Service medical records show that the veteran was injured and 
treated in December 1952 after he fell and hit his back.  He 
was subsequently seen for complaints at different times in 
1953.  Later in July 1956, he was seen for complaints of low 
back pain for the previous three years, which at that time 
was diagnosed as lumbar myositis.  X-ray examination later 
that month was negative.  During his discharge examination in 
May 1958, evaluation of the spine was normal.  The medical 
records since service, particularly the April 1993 private 
consultation report discussed earlier in this decision, show 
evidence of at least the possibility of a nexus between the 
veteran's claimed low back disorder and service. 

However, there are no medical opinions or other evidence to 
establish that a low back disorder was related to service.  
On the other hand, there is no indication in the record that 
any VA physician has been requested to provide an opinion as 
to whether there is a nexus between the claimed low back 
disorder and service.  The Board has reviewed the medical 
evidence of record and concludes that it is insufficient to 
determine whether or not there is a nexus between the 
veteran's current low back disorder and his active military 
service.  The Board therefore finds that an examination or 
opinion is necessary.

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of any prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  For these reasons, and to fulfill its 
obligations under VCAA, the RO should seek any additional 
treatment records, and then provide an appropriate VA 
examination to determine the nature and etiology of the 
claimed low back disorder on appeal.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify specific and current names and 
addresses for all health care providers 
(including VA) from whom he has received 
treatment for his back disorder.  With 
any necessary authorization from the 
appellant, the RO should make reasonable 
and appropriate efforts to obtain copies 
of all relevant records identified by him 
as potentially available. 

2.  Thereafter, the RO should make 
arrangements for an appropriate 
examination to determine the nature and 
etiology of any current low back 
disorder.  The examiner should express 
opinions concerning whether there is any 
etiological relationship between any 
current low back disorder(s), and the 
veteran's military service; including low 
back injuries and treatment noted in 
service medical records.  The examiner 
should also comment upon the 
relationship, if any, between any current 
low back disorder and any post-service 
low back injury, including in June 1973 
requiring surgery at that time.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
should indicate that such review has been 
accomplished.  

3.  Thereafter, the RO shall undertake 
any additional evidentiary development it 
deems appropriate in connection with this 
claim. 

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disorder.  If 
the claim is denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case on the issue.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
REMAND is to obtain clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



